EXHIBIT 10.39
SIXTEENTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS SIXTEENTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this "Amendment") is dated as of February 19, 2016, but effective as
of February 15, 2016, by and among TELOS CORPORATION, a Maryland corporation
("Telos"), XACTA CORPORATION, a Delaware corporation ("Xacta"; Telos and Xacta
are each a "Borrower" and collectively, the "Borrowers"), UBIQUITY.COM, INC., a
Delaware corporation ("Ubiquity"), TELOWORKS, INC., a Delaware corporation
("Teloworks"; Ubiquity and Teloworks are each, a "Credit Party" and
collectively, the "Credit Parties"; the Credit Parties and the Borrowers are
each, a "Company" and collectively, the "Companies"), and WELLS FARGO CAPITAL
FINANCE, LLC, (successor by merger to Wells Fargo Capital Finance, Inc.,
formerly known as Wells Fargo Foothill, Inc.), as agent ("Agent") for the
Lenders (defined below) and as a Lender.
WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the "Lenders") are parties to that
certain Second Amended and Restated Loan and Security Agreement dated as of May
17, 2010 (as amended, restated or otherwise modified from time to time, the
"Loan Agreement"); and
WHEREAS, subject to the terms and conditions contained herein, Agent, Required
Lenders and Borrowers have agreed to amend the Loan Agreement in certain
respects.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.            Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Loan
Agreement.
2.            Amendments to Loan Agreement.  Subject to the satisfaction of the
conditions set forth in Section 5 hereof, and in reliance upon the
representations and warranties set forth in Section 7(a) hereof, the Loan
Agreement is hereby amended as follows:
(a)            The definition of the defined term "EBITDA" in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety as follows:
"EBITDA" means,  with  respect  to  any fiscal period,  Parent's  and  its
Subsidiaries' consolidated net earnings (or loss), minus extraordinary gains
interest income, and any software development costs to the extent capitalized
during such period, plus non-cash extraordinary losses, interest expense, income
taxes, and depreciation and amortization for such period, as determined in
accordance with GAAP; provided, however, any non-cash goodwill  impairment
charges  made during the fiscal year ending December 31, 2015 shall be added to
consolidated net earnings in the calculation of EBITDA for any fiscal period
that includes the date on which such non-cash goodwill impairment charges were
made.  Notwithstanding anything herein to the contrary, for purposes of the
determination of EBITDA, TelosID  shall not be deemed to be a Subsidiary of
Parent.
 
1

--------------------------------------------------------------------------------

(b)            The table in Section 7.20(a)(i) of the Loan Agreement is hereby
amended and restated in its entirety as follows:

Applicable Amount
Applicable Period
($2,125,000)
For the three month period ending on March 31, 2015
($4,059,000)
For the six month period ending on June 30, 2015
($3,000,000)
For the nine month period ending on September 30, 2015
($4,300,000)
For the twelve month period ending on December 31, 2015
$195,000
For the twelve month period ending on March 31, 2016
 $7,092,000
For the twelve month period ending on June 30, 2016 and the twelve month period
ending on the last day of each fiscal quarter thereafter

4.            Ratification.  This Amendment, subject to satisfaction of the
conditions set forth in Section 4 hereof, shall constitute an amendment to the
Loan Agreement and all of the Loan Documents as appropriate to express the
agreements contained herein.  Except as specifically set forth herein, the Loan
Agreement and the Loan Documents shall remain unchanged and in full force and
effect in accordance with their original terms.
5.            Conditions to Effectiveness.  This Amendment shall become
effective as of February 15, 2016, upon the satisfaction of the following
conditions precedent:
(a)            Each party hereto shall have executed and delivered this
Amendment to Agent;
(b)            The Companies shall have delivered to Agent all documents,
agreements and instruments as may be requested or required by Agent in
connection with this Amendment, each in form and content acceptable to Agent;
(c)            No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment;
(d)            Agent shall have received all fees and expenses due under the
Loan Documents as of the date hereof (which condition may be satisfied by Agent
charging such amounts to the Borrowers' loan account as an Advance on the date
hereof); and
(e)            All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.
6.            Reaffirmation and Confirmation.  Each Company hereby ratifies,
affirms, acknowledges and agrees that the Loan Agreement and the other Loan
Documents represent the valid, enforceable and collectible obligations of such
Company, and further acknowledges that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to the Loan
Agreement or any other Loan Document.  Each Company hereby agrees that this
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations.  The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by each Company in all
respects.
 
2

--------------------------------------------------------------------------------

7.            Miscellaneous.
(a)            Warranties and Absence of Defaults.  To induce Agent and Lenders
to enter into this Amendment, each Company hereby represents and warrants to
Agent and Lenders that:
(i)
The execution, delivery and performance by it of this Amendment and each of the
other agreements, instruments and documents contemplated hereby are within its
corporate power, have been duly authorized by all necessary corporate action,
have received all necessary governmental approval (if any shall be required),
and do not and will not contravene or conflict with any provision of law
applicable to it, its articles of incorporation and by‑laws, any order, judgment
or decree of any court or governmental agency, or any agreement, instrument or
document binding upon it or any of its property;

(ii)
each of the Loan Agreement and the other Loan Documents, as amended by this
Amendment, are the legal, valid and binding obligation of each Company party
thereto enforceable against it in accordance with its terms, except as the
enforcement thereof may be subject to (A) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditor's rights generally, and (B) general principles of equity;

(iii)
the representations and warranties contained in the Loan Agreement and the other
Loan Documents are true and accurate as of the date hereof with the same force
and effect as if such had been made on and as of the date hereof; and

(iv)
each Company has performed all of its obligations under the Loan Agreement and
the other Loan Documents to be performed by it on or before the date hereof and
as of the date hereof, it is in compliance with all applicable terms and
provisions of the Loan Agreement and each of the Loan Documents to be observed
and performed by it and no Event of Default or Default has occurred.

(b)            Expenses.  Each Company hereby agrees that Companies, jointly and
severally, shall pay on demand all costs and expenses of Agent and each Lender
(including the reasonable fees and expenses of outside counsel) in connection
with the preparation, negotiation, execution, delivery and administration of
this Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.  In addition,
each Company hereby agrees that Companies, jointly and severally, shall pay, and
save Agent harmless from all liability for, any stamp or other taxes which may
be payable in connection with the execution or delivery of this Amendment or the
Loan Agreement, as amended hereby, and the execution and delivery of any
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith.  All obligations provided herein shall
survive any termination of the Loan Agreement as amended hereby.
 
3

--------------------------------------------------------------------------------

(c)            Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.
(d)            Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or by electronic transmission of a portable document file
(PDF) or similar file shall be effective as delivery of a manually executed
counterpart of this Amendment.
8.            Release.
(a)            In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Company on behalf of itself
and such Company's successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Company or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with the Loan Agreement, or any of the other Loan Documents or transactions
thereunder or related thereto.
(b)            Each Company hereby acknowledges and agrees that such Company
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
(c)            Each Company hereby acknowledges and agrees that such Company
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.


[signature pages follow]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
AGENT AND LENDERS:
 
WELLS FARGO CAPITAL FINANCE, LLC.
(successor by merger to Wells Fargo Capital Finance, Inc.) as Agent and as a
Lender
 
By
/s/ Jordan E. Hilliard
Name
Jordan E. Hilliard
Title
Vice President
       
BORROWERS:
   
TELOS CORPORATION
A Maryland corporation
   
By
/s/ John B. Wood
Title
Chairman & CEO
       
XACTA CORPORATION
A Delaware corporation
   
By
/s/ John B. Wood
Title
Chairman & CEO
       
CREDIT PARTIES:
   
UBIQUITY.COM, INC.
A Delaware corporation
   
By
/s/ John B. Wood
Title
Chairman & CEO
       
TELOWORKS, INC.
A Delaware corporation
   
By
/s/ David S. Easley
Title
President


